                                                      Case 2:21-cv-00018-GMN-EJY Document 6 Filed 01/15/21 Page 1 of 2



                                    1           DIANA G. DICKINSON, ESQ. Bar No. 13477
                                                LITTLER MENDELSON, P.C.
                                    2           3960 Howard Hughes Parkway
                                                Suite 300
                                    3           Las Vegas, NV 89169-5937
                                                Telephone:   702.862.8800
                                    4           Fax No.:     702.862.8811
                                                Email:       ddickinson@littler.com
                                    5
                                                Attorney for Defendant
                                    6           BACKGROUNDCHECKS.COM LLC

                                    7

                                    8                                             UNITED STATES DISTRICT COURT
                                    9                                                 DISTRICT OF NEVADA
                                10

                                11              Catherine M. Bivens-Beatty,                       Case No. 2:21-cv-00018-GMN-EJY

                                12                                   Plaintiff,

                                13              vs.                                               STIPULATION TO EXTEND TIME FOR
                                                                                                  DEFENDANT
                                14              Backgroundchecks.com, LLC,                        BACKGROUNDCHECKS.COM LLC TO
                                                                                                  FILE RESPONSIVE PLEADING
                                15                                   Defendant.
                                                                                                  [FIRST REQUEST]
                                16

                                17

                                18                       Plaintiff    CATHERINE        M.    BIVENS-BEATTY           (“Plaintiff”)    and    Defendant

                                19              BACKGROUNDCHECKS.COM LLC (“Defendant”), by and through their undersigned counsel,

                                20              hereby agree and stipulate to extend the time for Defendant to file a responsive pleading from the

                                21              current deadline of January 28, 2021, up to and including March 1, 2021.

                                22                       The requested extension is necessary in light of the fact that Defendant’s counsel was recently

                                23              retained. The additional time will allow defense counsel to conduct a complete investigation into the

                                24              allegations and to prepare a response to the Complaint.

                                25              ///

                                26

                                27              ///

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                    Case 2:21-cv-00018-GMN-EJY Document 6 Filed 01/15/21 Page 2 of 2



                                    1                    This is the first request for an extension of time to respond to the Complaint. This request is

                                    2           made in good faith and not for the purpose of delay.

                                    3           Dated: January 14, 2021                         Dated: January 14, 2021
                                    4           Respectfully submitted,                         Respectfully submitted,
                                    5

                                    6           /s/ Michael Kind                                /s/ Diana G. Dickinson
                                                MICHAEL KIND, ESQ.                              DIANA G. DICKINSON, ESQ.
                                    7           KIND LAW                                        LITTLER MENDELSON, P.C.
                                    8           GEORGE HAINES, ESQ.                             Attorney for Defendant
                                                GERARDO AVALOS, ESQ.                            BACKGROUNDCHECKS.COM LLC
                                    9           FREEDOM LAW FIRM
                                10              Attorneys for Plaintiff
                                                CATHERINE M. BIVENS-BEATTY
                                11

                                12                                                                     IT IS SO ORDERED.
                                13                                                                                Jan. 15, 2021
                                                                                                       Dated: _____________________
                                14

                                15

                                16                                                                     _______________________________________
                                                                                                       ELAYNA J. YOUCHAH
                                17                                                                     UNITED STATES MAGISTRATE JUDGE
                                18
                                                4824-4057-7751.1 107811.1000
                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                  2.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
